Citation Nr: 1039262	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to August 1965.  He 
was born in 1944. 

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

As a result of actions taken during the course of the current 
appeal, including a decision by a Decision Review Officer (DRO) 
in August 2008, service connection is now in effect for 
posttraumatic stress disorder (PTSD), for which a 50 percent 
rating has been assigned, effective from January 2005.  

The Veteran provided testimony before the undersigned Veterans 
Law Judge at a videoconference hearing in October 2008; a 
transcript is of record.

The case was initially before the Board in December 2008.  At 
that time, it was noted that the issues of entitlement to an 
increased evaluation for tinnitus, and entitlement to service 
connection for residuals of a right ankle injury, a sinus 
disorder, numbness and tingling in the hands and legs, defective 
hearing, an unspecified neurological disorder, memory loss, and 
an unspecified respiratory disorder claimed as due to exposure to 
asbestos, had all been withdrawn by the Veteran; accordingly all 
such issues were dismissed by the Board.  

In that December 2008 decision, the remaining issues of 
entitlement to service connection for a gastrointestinal 
disability and erectile dysfunction (ED) were remanded for 
additional development to include medical expert opinions.  In a 
subsequent determination, the RO granted service connection for 
the gastrointestinal disability, identified as gastroesophageal 
reflux disease (GERD), and assigned a noncompensable rating 
therefor from January 10, 2005.  The RO deferred and then again 
denied the ED claim, and the case was returned to the Board for 
consideration only on that remaining appellate issue.  

Service connection is also in effect for tinnitus, rated as 10 
percent disabling.


FINDING OF FACT

Competent and credible evidence is in approximate balance as to 
whether the Veteran's current erectile dysfunction may be in 
significant part reasonably associated with his service connected 
PTSD and/or medications for either his service-connected PTSD or 
his GERD.   


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his erectile 
dysfunction is secondary to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, there 
is no need for further discussion of notice or development 
because there can be no prejudice to the Veteran in reaching the 
merits of his claim.

II.  Legal Criteria, Pertinent Factual Background, and 
Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of incurrence 
or aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

In addition to "direct" service connection, generally based 
upon the initial manifestation of a claimed disability during 
service, or after service and causally related to an in-service 
event, "secondary" service connection may be granted for 
disability which arises after service and is not directly or 
causally related thereto, but is proximately due to, the result 
of, or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2009). see Allen v. Brown, 7 Vet. App. 439 (1995).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, as noted, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Clinical records reflect that the Veteran is now and for some 
time has been given Viagra for his erectile dysfunction.  At one 
time, it was suggested that the ED might be due to some 
medications he was taking for a seizure disorder.  However, it 
was also suggested in the past that it might be due to his 
psychiatric disabilities and/or his psychiatric and/or 
gastrointestinal medication(s); however, at that time, neither 
his GERD nor his PTSD was yet service connected.

The Board remanded the case for a medical expert opinion on the 
matter of a potential relationship between the Veteran's erectile 
dysfunction and the PTSD.

The initial opinion, provided in February 2009, was in the 
affirmative as to service connection.  Essentially, the physician 
said, based upon the Veteran's history, which he deemed to be 
reliable, that the ED arose after service and appears related to 
his PTSD.  He added, "To conclude why the erectile dysfunction 
is worse in recent years would be speculative, but it is at least 
as likely as not that the PTSD is the cause of the erectile 
dysfunction."

Upon being asked for an addendum in October 2009, the examiner 
cited the Veteran's history in great detail.  He noted that the 
Veteran and his physicians feel that the ED is psychological, and 
further noted that it is common and well known that men with 
emotional difficulties also tend to have ED with no physical 
cause.  He stated that his previous conclusion had been based on 
his clinical judgment and the opinions of the Veteran's other 
doctors.  Upon reconsideration of his finding that it is at least 
as likely as not, or at at least to a 50 percent degree of 
probability, that the ED is secondary to PTSD, the doctor 
withdrew that prior conclusion, "because it is mere speculation 
to conclude the percentage probabilitythat this Veteran's ED is 
secondary to his PTSD".  Finally, the physician stated that the 
"ED and PTSD are related via emotional pathways but it is 
speculative to opine on the degree of probability".

The Board acknowledges that the above opinion, when considered 
with other information and opinions of record, is expressly 
equivocal in nature.  We appreciate the thorough and careful 
discussion provided by the VA physician.  Given that the Veteran 
is service connected for, and under treatment for, both PTSD and 
GERD, it is understandable that a percentage of probability is 
difficult to establish as to the specific cause or etiology of 
the claimed ED.

However, the Board finds that, although the evidence does not 
preponderate in favor of the claim, there is reasonable doubt as 
to whether it is sufficient to grant service connection for 
erectile dysfunction as secondary to service-connected 
disability.  Accordingly, without finding error in the previous 
action taken by the RO, the Board will exercise its discretion to 
find that the evidence is in relative equipoise, and will 
conclude that service connection for ED is warranted. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for erectile dysfunction is granted.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


